ICJ_048_NorthernCameroons_CMR_GBR_1962-09-03_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DU

CAMEROUN SEPTENTRIONAL
(CAMEROUN c. ROYAUME-UNI)

ORDONNANCE DU 3 SEPTEMBRE 1962

1962

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING

THE NORTHERN CAMEROONS
(CAMEROUN v. UNITED KINGDOM)

ORDER OF 3 SEPTEMBER 1962
La présente ordonnance doit être citée comme suit:

« À ffaire du Cameroun septentrional
(Cameroun c. Royaume-Uni),
Ordonnance du 3 septembre 1962: C.I. J. Recueil 1962, p. 313.»

This Order should be cited as follows:

“Case concerning the Northern Cameroons
(Cameroun v. United Kingdom),
Order of 3 September 1962: I.C.]. Reports 1962, p. 313.”

 

N° de vente: 964
Sales number

 

 

 
1962
Le 3 septembre
Rôle général
n° 48

313

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1962

3 septembre 1962

AFFAIRE DU

CAMEROUN SEPTENTRIONAL
(CAMEROUN c. ROYAUME-UNI)

ORDONNANCE

Le Président de la Cour internationale de Justice,

vu l’article 48 du Statut de la Cour et l’article 62 du Règlement
de la Cour;

vu l’ordonnance du 10 juillet 1962, prorogeant au 14 août 1962 le
délai fixé pour le dépôt du contre-mémoire du Royaume-Uni de
Grande-Bretagne et d'Irlande du Nord;

Considérant que le contre-mémoire du Royaume-Uni de Grande-
Bretagne et d'Irlande du Nord a été déposé dans ce délai;

Considérant que, dans ledit contre-mémoire, l'agent du Gouverne-
ment du Royaume-Uni de Grande-Bretagne et d'Irlande du Nord,
tout en énonçant les réponses de son Gouvernement aux alléga-
tions formulées sur le fond par la République du Cameroun, a
contesté la compétence de la Cour et a présenté expressément cette
contestation comme une exception préliminaire au sens de l'arti-
cle 62 du Règlement de la Cour;

Considérant qu’en conséquence, en vertu des dispositions de
l’article 62, paragraphe 3, du Règlement de la Cour, la procédure
sur le fond est suspendue et qu'il échet de fixer un délai dans lequel
la Partie adverse pourra présenter un exposé écrit contenant ses
observations et conclusions sur l’exception préliminaire,

4
314 CAMEROUN SEPTENTRIONAL (ORD. DU 3 IX 62)

Fixe au rer décembre 1962 la date d’expiration du délai dans
lequel le Gouvernement de la République fédérale du Cameroun
pourra présenter un exposé écrit contenant ses observations et
conclusions sur l’exception préliminaire soulevée par le Gouverne-
ment du Royaume-Uni de Grande-Bretagne et d’Irlande du Nord.

Fait en francais et en anglais, le texte francais faisant foi, au
Palais de la Paix, à La Haye, le trois septembre mil neuf cent
soixante-deux, en trois exemplaires, dont l’un restera déposé
aux archives de la Cour et dont les autres seront transmis respec-
tivement au Gouvernement de la République fédérale du Came-
roun et au Gouvernement du Royaume-Uni de Grande-Bretagne
et d'Irlande du Nord.

Le Président,
(Signé) B. WINIARSKI.

Le Greffier adjoint,
(Signé) S. AQUARONE.
